Citation Nr: 0419140	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-20 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for depressive disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's depressive disorder is manifested by 
anxiety, insomnia, and social isolation with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.

3.  The veteran had active military service from July 1968 to 
July 1970, including service in the Republic of Vietnam.

4.  The most probative evidence of record shows that the 
veteran does not currently have PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2003).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) in which the Court continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied these 
duties to the veteran in a VCAA letter issued in May 2001.  
The letter predated the April 2002 initial denial of 
benefits.  See Id.  The Board also notes that the veteran was 
issued another VCAA letter in August 2003 prior his appeal 
being certified to the Board.  The RO has generally advised 
the veteran to submit any evidence in support of his claim 
which he had in his possession, and that they would assist 
him in obtaining any evidence he was not able to obtain on 
his own.  Id., but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 
24, 2004).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, on file are the veteran's service medical 
records and treatment records from the VA Medical Center 
(VAMC) in Shreveport, Louisiana.  

Additionally, the evidence of record contains VA examinations 
performed in February 2002 and January 2004.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.

I.  Factual Background

A review of the record shows that in April 2001, the RO 
received the veteran's application for VA compensation which 
included service connection for depressive disorder and PTSD.  
In an April 2002 rating decision service connection for 
depressive disorder with anxiety features was granted, and a 
disability rating of 30 percent was assigned.  Service 
connection for PTSD was denied.

The veteran's DD Form 214 shows that he had approximately one 
year and one day of foreign and/or sea service which included 
service in Vietnam.  He was awarded several awards including 
the Combat Infantryman Badge (CIB).    

The veteran's service medical records are negative for 
complaints regarding his mental health.

In April 2000, the veteran initially sought psychological 
treatment on an outpatient basis at the VAMC in Shreveport, 
Louisiana.  The veteran claimed that he was experiencing 
problems and symptoms similar to other Vietnam veterans such 
as problems keeping a job and a marriage, and problems 
sleeping.  He acknowledged drinking 5 to 6 beers per night to 
help sleep, and awakening after 3 or 4 hours and not being 
able to fall back to sleep.  The examiner's assessment was 
anxiety disorder not otherwise specified, alcohol abuse, and 
alcohol-induced sleep disorder.

In June 2000, he was unable to keep a scheduled appointment 
but complained of continued problems with nightmares and 
depression.

In March 2001, the veteran sought treatment and the examiner 
noted that the veteran was alert, oriented and affectively 
depressed.  His talk was clear and coherent, and memory and 
intelligence levels were good.  The veteran stated that his 
nightmares were less intense than they were previously, but 
that he had "vague, weird" dreams that he could not recall 
which contributed to his insomnia.  As he talked of Vietnam 
experiences, he became tearful and said that he did not want 
to talk about it.  Diagnoses of dysthymic disorder, insomnia, 
and nightmare disorder were rendered.

In February 2002, the veteran was afforded a VA mental 
examination.  The veteran related a history of drinking at 
times to excess for many years, and the use of marijuana.  
The veteran stated that during service he was on a ten day 
mission where he laid down on a ridge for about seven days 
watching the enemy and eventually shot three of them in which 
he termed a "murder" because the enemy was unprepared.  His 
squad captured a North Vietnamese solder and he stood up for 
the soldier when the military personnel started pushing him 
around.  The examiner noted that the veteran demonstrated 
some avoidance during the interview by not wanting to talk 
about "having to kill enemy soldiers and seeing their brains 
lying in the dirt."  Post-military the veteran denied any 
traumatic events.  He participated in four fights but he did 
not deem them serious.  He was arrested once for driving 
while intoxicated (DWI) but denied drinking much since then.  
He was married for 23 years and was unfaithful throughout the 
marriage which ended in divorce.  He remarried thereafter but 
divorced after a year and a half due to his wife's gambling 
problems.  He reported getting along well with his three 
children, although he preferred to stay to himself, although 
he did have one female friend.  The examiner noted that there 
had been lifelong substance abuse problems, particularly 
related to alcohol.  Two days prior he admitted to drinking 8 
to 10 beers.  He was intoxicated but not "falling down 
drunk."  He smoked marijuana "periodically (or more 
often)" and had bought a $30 bag of marijuana some weeks 
prior.  He denied a history of "assaultiveness" but when 
drinking in bars he claimed others tried to fight with him.  
He denied suicide attempts, but stated that he had become 
depressed and wondered why he had never harmed himself.  The 
examiner noted that the veteran tended to avoid others, 
wanted to live alone, and avoid any kind of social 
entrapments.  He did not have any particular leisure 
pursuits.

The examiner noted that the veteran was alert and oriented.  
He denied hallucinations or delusions.  He made good eye 
contact and seem quite earnest.  He denied having a desire to 
harm anyone.  His hygiene was good and oriented in all 
spheres.  All forms of memory appeared to be at least 
adequate.  He denied obsessive or ritualistic behavior.  His 
speech was rather slow and extremely considered at times, 
making it questionable how much he was self-screening.  He 
denied panic attacks.  His affect and corresponding mood were 
a mixture of anxiety and depression.  He admitted to a 
history of impaired impulse control, but now avoided 
problems.  He stated that he had threatening dreams, not 
always related to combat, but at one point, people were 
bearing down on him "a whole mountain of condemnation on 
me."  At times he reported feeling sad, depressed in the 
dream or later.  He admitted to anger towards others, but the 
examiner noted that it seemed generalized.  The veteran had 
direct re-experiencing of traumatic events of seeing faces of 
some enemy he killed and had some recapitulations of 
traumatic events, although these did not appear to be 
happening often unless one counted the threatening dreams 
which by and large did not involve Vietnam.  There was some 
avoidance, numbing and heightened physiological arousal.  The 
examiner stated that the veteran did not seem to have very 
many of the associated features of PTSD. But alcohol, alcohol 
abuse and continued marijuana use contaminated the effects of 
PTSD symptomatology.  Overall, the symptoms of PTSD did not 
seem to be present.  Psychometric testing was performed and 
the examiner noted that the results were problematic.  The 
first page of the test results indicated dramatic problems.  
By code type, it was difficult to characterize the profile as 
it was a 0726, almost all at the 90 T-scale range.  All of 
the other clinical scales except for zero were elevated.  The 
second part of the test was directly invalid with the FB of 
T112.  Given the validity problems, taken together with other 
results, indicated both affective and characterological 
features with a somatization component.  The examiner stated 
that such people tended to stay more by themselves or 
preferred to be with those they knew well.  The emotional 
complaints likely had a functional physiological component.  
Such individuals also were angry and although psychic tension 
could be let off emotionally, it could also take place 
behaviorally, but less for this situation due to the 
extremely low scale 9.  The Global Assessment of Functioning 
(GAF) assigned due to alcohol abuse and continued marijuana 
use was approximately 60.  Given his defensiveness, it was 
not clear how much of his problems were due to substance 
abuse and how much were due to characterological features as 
well as emotional features.  Depressive disorder with anxiety 
features was diagnosed, as was alcohol abuse.  The examiner 
noted that the veteran's defensiveness and substance abuse 
made it difficult to provide a clear clinical picture.

In January 2002, the veteran sought treatment and the 
examiner noted a history of depression and PTSD.  The 
veteran's psychiatric complaints were mood changes, insomnia, 
sadness, irritability, depression, and flash backs.  The 
examiner's impression was depression and PTSD.

On another date in January 2002, the veteran sought treatment 
at the VAMC.  The examiner noted that the veteran was alert, 
oriented, and affectively depressed.  His talk was clear and 
coherent, and his memory and intelligence level was good.  No 
disorders of perception elicited or indicated.  In reference 
to his avoidance of making new social activities, he stated 
that he did "not have the financial or emotional basis to 
reach out now."  He continued to live alone in social 
isolation.  He reported the capability of spotting and 
evaluating timber which he did at times but not often.  He 
admitted to not availing himself of the opportunity to go 
fishing with a friend.  The examiner diagnosed dysthymic 
disorder, nightmare disorder, and sleep disorder.

In January 2004, the veteran underwent another VA 
examination.  The veteran stated that he was "doing about 
the same as when I first started this process."  He became 
tearful when thinking about two North Vietnamese soldiers he 
killed on a long range patrol in Vietnam.  The veteran denied 
any legal problems since his last examination.  He spoke 
about working as a substitute long distance truck driver.  He 
found it quite demanding and stopped because he did not want 
to work that much.  He denied any history of 
"assaultiveness," and denied any suicide attempts since the 
last examination.  He denied hallucinations, delusions or 
ideas of reference.  He described his mood as "pretty much 
depressed" and "90% of the time, I'm almost reclusive."  
Affect displayed in the session was almost euthymic.  He made 
an error in the number of nickels in a dollar and 15 cents 
but managed his own money.  He was able to perform simple 
calculations.  His hygiene was fairly good, shaven closely.  
He denied obsessive or ritualistic behavior.  He denied frank 
panic attacks.  He stated that sleep was disturbed, often 
waking up at night and not really knowing why.  

The examiner noted that the veteran seemed to only have mild 
reactions when talking about Vietnam's affects on daily life 
experiences.  Helicopters overhead reminded him of Vietnam, 
occurring approximately once per month.  He did not provide 
any other incidents of re-experiencing of trauma.  He had 
some disillusionment and demoralization, but it was not clear 
whether it was due to the alcohol or otherwise to withdrawal 
from society.  He did not seem to have overall hypervigilance 
and did not have some of the other emotional consequences one 
would expect with bona fide PTSD.  There was some general 
traumatic re-experiencing and some avoidance and numbing.  It 
was not clear whether he had heightened physiological 
arousal, and the social behaviors were not clearly related to 
PTSD.  Psychometric testing results were valid and somewhat 
overstated in that both disclosure and the baseline scales 
were highly elevated.  There was evidence of personality 
characteristics of avoidance and anger which was not being 
channeled productively.  

The examiner found strong evidence for both depression and 
anxiety and to a lesser extent alcohol use and PTSD.  The 
veteran did not endorse more depressive symptoms, had a lot 
of health preoccupation, and interpersonal alienation.  Under 
interpersonal alienation, noteworthy items endorsed that long 
ago it was best to have little to do with people and avoiding 
social situations.  He expected people to criticize or reject 
him.  There was very little indication of PTSD on the 
testing.  The examiner opined that continued alcohol use 
probably impacted the veteran more than what the veteran was 
allowing at the time of the examination.  He was rather vague 
in his alcohol description, saying that he had last drank two 
months prior and that he does not drink beers as much as he 
used to but then stated that his last drink was four days ago 
and it was four beers.  The examiner stated that in general, 
the veteran denied complete constellation of symptoms 
associated with PTSD, particularly those of traumatic re-
experiencing and hypervigilance.  There were things in life 
which reminded him of his Vietnam experience.  He was 
alienated from others and seemed to have fallen in to the 
pattern where basically he stayed alone in his home.  
Depressive disorder was diagnosed, as was alcohol abuse with 
extent not being able to be determined at this point.  The 
GAF score was approximately 48 to 50 with inability to 
reliably separate GAFs.

II.  Depressive disorder

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  The 
U.S. Court of Appeals for Veterans' Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2003), a 
30 percent disability is warranted for occupational and 
social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms of manic 
depression/bipolar disorder as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of manic 
depression/bipolar disorder as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  38 
C.F.R. § 4.130, Diagnostic Code 9434 (2003).

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of manic 
depression/bipolar disorder as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating. 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2003).

Total occupational and social impairment due to such symptoms 
of manic depression/bipolar disorder as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of one's close relatives, 
occupation, or own name warrants 100 percent disability 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2003).

Global Assessment of Functioning (GAF) is a scale from 0 to 
100, reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 
4.130.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 30 percent for the 
veteran's depressive disorder.

A review of the record discloses that the veteran's service-
connected depressive disorder is manifested primarily by a 
depressed mood, anxiety, insomnia, and social isolation.  
Alcohol abuse contributed to his disorder.  At the February 
2002 VA examination a GAF of 60 was assigned due to alcohol 
abuse and marijuana use.  The January 2004 examiner noted a 
GAF score ranging from 48 to 50 with an inability to reliably 
separate the GAF scores assigned.  The Board finds that 
considering the GAF scores assigned with the other 
symptomatology present, a rating in excess of 30 percent is 
not warranted as the veteran was alert and oriented, appeared 
to have adequate memory, good hygiene, denied obsessive or 
ritualistic behavior, denied panic attacks, and denied 
hallucinations or delusions.  Although he denied suicide 
attempts, he did wonder why he had never harmed himself.  He 
also reported nightmares at times which interrupted his 
sleep.  Although he reported social isolation, he did have 
one woman that he considered a friend and reported a good 
relationship with his children.  The other symptoms listed in 
the criteria for a higher evaluation of 50 percent were 
absent such as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, impairment of memory, 
impaired judgment, and impaired abstract thinking.  
Consequently, the preponderance of the evidence is against 
the veteran's claim for a higher rating.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's depressive 
disorder has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  Accordingly, the Board finds 
that the impairment resulting from the veteran's depressive 
disorder is appropriately compensated by the currently 
assigned schedular rating.
  
III.  PTSD

Laws & Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).

In addition to the criteria set forth above, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2003); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
Where the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis

The veteran claims service connection for PTSD which he 
asserts was incurred due to military service.  Applying the 
facts in this case to the criteria set forth above, the Board 
finds that the weight of the probative evidence of record is 
against a finding that the veteran currently has PTSD.  As a 
result, service connection for this disability must be 
denied.

The veteran was afforded VA examinations in February 2002 and 
January 2004.  Both examiners independently reviewed the 
claims file folder, performed a mental status examination, 
and determined that there was no diagnosis of PTSD.  

The February 2002 examiner noted that the veteran's primary 
psychiatric symptoms seemed to be global depression and guilt 
with some anxiety.  All of the symptoms of PTSD did not seem 
to be present.  Depressive disorder was diagnosed.

The January 2004 examiner opined that there was very little 
indication of PTSD on testing.  The veteran did not seem to 
have overall hypervigilance and some of the other emotional 
consequences as someone would expect with bona fide PTSD.  In 
general, the veteran denied the complete constellation of 
symptoms associated with PTSD, particularly those of 
traumatic re-experiencing and hypervigilance.  The veteran 
did exhibit depressive symptoms, and a diagnosis of 
depressive disorder was rendered.

The Board has considered the January 2002 diagnostic 
impression of PTSD; however, there is no indication that any 
psychological testing was performed.  The only references 
were complaints of mood changes, insomnia, sadness, 
irritability, depression, and flash backs.  Although 
relevant, the Board finds more probative the fact that, after 
psychological testing was performed, the examiners were 
unable to form a concise diagnostic impression of PTSD.  Both 
examiners noted diagnoses of depressive disorder based on the 
veteran's symptomatology, and the Board notes that service 
connection is in effect for this disorder.  

The Board accepts the February 2002 and January 2004 VA 
examinations as being the most probative medical evidence on 
the subject, as it was based on a review of all historical 
records and a thorough examination, and it contains detailed 
rationale for the medical conclusions.  See Boggs v. West, 11 
Vet. App. 334 (1998).  Given the depth of the examination 
reports, and the fact that they were based on a review of the 
applicable record, the Board finds that they are more 
probative and material to the veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  There has not been a 
diagnosis of PTSD as required by 38 C.F.R. § 3.304(f).  
Because such a diagnosis of PTSD is required, entitlement to 
service connection for PTSD is not established.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.304(f) (2003).

In reaching this decision, the Board has considered the 
veteran's assertions that he currently has PTSD, due to the 
stressful incidents which occurred in combat that he 
described.  Although the Board can sympathize with the 
veteran's plight, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's own testimony is not probative 
evidence that he has PTSD.

The preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) .


ORDER

Entitlement to a rating in excess of 30 percent for 
depressive disorder is denied.

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



